EXHIBIT 8.1 Significant Subsidiaries of O2Micro International Limited O2Micro, Inc., a California corporation O2Micro Electronics, Inc., a Taiwan company O2Micro International Japan Limited, a Japanese company O2Micro PTE Limited-Singapore, a Singapore company O2Micro (Wuhan) Co., Ltd., a Chinese company O2Micro (Beijing) Co., Ltd., a Chinese company O2Micro (China) Co., Ltd., a Chinese company O2Micro (Chengdu) Co., Ltd., a Chinese company International Asset Holding Company, a Cayman Islands company
